Dismissed and Opinion Filed September 21, 2017




                                         S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-01101-CV
                                      No. 05-17-01102-CV

                           IN RE SENRICK S. WILKERSON, Relator

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F10-01183 and F10-01184

                              MEMORANDUM OPINION
                           Before Justices Francis, Brown, and Whitehill
                                    Opinion by Justice Francis
       Before the Court is relator’s September 15, 2017 petition for writ of mandamus in which

he asks the Court to obtain and review the grand jury transcripts, arrest warrants, and arrest

reports related to his 2010 convictions and to order the trial court to hold an evidentiary hearing

to review his convictions. This proceeding is a collateral attack on a final conviction and,

therefore, falls within the scope of a post-conviction writ of habeas corpus under article 11.07 of

the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West

2015). Only the Texas Court of Criminal Appeals has jurisdiction in final, post-conviction

felony proceedings. Id; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.

1991) (orig. proceeding); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.]

2001, orig. proceeding).
      Accordingly, we dismiss this proceeding for want of jurisdiction.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




171101F.P05




                                             –2–